                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESTMINSTER AMERICAN                                             CIVIL ACTION
INSURANCE COMPANY
         Plaintiff
                                                                 N0.17-5226
                   v.

SPRUCE 1530, LLC, et al.
          Defendants

                                             ORDER

        AND NOW, this 9th day of April 2019, upon consideration of:
              1. the motion for summary judgment filed by Plaintiff Westminster American
                    Insurance Company ("Plaintiff'), [ECF 10], the response in opposition thereto
                    filed by Defendants Spruce 1530, LLC, Al Shapiro, and Ernest V. Miller, Sr.
                    ("Defendants"), [ECF 14], and
              2.    the motion for summary judgment filed by Defendants, [ECF 11], and the
                   response in opposition thereto filed by Plaintiff, [ECF 13],
it is hereby ORDERED that, for the reasons set forth in the accompanying Memorandum
Opinion, Defendants' motion for summary judgment, [ECF 11], is GRANTED, and Plaintiffs
motion for summary judgment, [ECF 10], is DENIED.                     It is further ORDERED that
JUDGMENT is entered in favor of Defendants Spruce 1530, LLC, Al Shapiro, and Ernest V.
Miller, Sr.
        Consequently, it is declared that: (a) Plaintiff has a duty to defend Defendants against the
claims alleged by Touraine, L.P. in the civil action captioned Touraine, L.P. v. Spruce 1530 LLC
et al., No. 170603522 (C.P. Phila.) (the "Underlying Action"); and (b) Plaintiff is obligated to
reimburse Defendants for all costs, fees and expenses incurred to date and in the future relating
to their defense in the Underlying Action.


                                                 BY THE COURT:


                                                 Isl Nitza I Quinones Alejandro
                                                 NITZA I. QUINONES ALEJANDRO, J.
                                                 Judge, United States District Court
